FILED
                           NOT FOR PUBLICATION
                                                                            MAR 13 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MATTHEW BECKSTRAND,                              No.   14-15900

              Plaintiff-Appellant,               D.C. No.
                                                 1:11-cv-00597-SOM-BMK
 v.

THOMAS READ and NETTIE                           MEMORANDUM*
SIMMONS,

              Defendants-Appellees,

 and

DOES 1 - 10,

              Defendant.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                           Submitted February 21, 2017**
                                Honolulu, Hawaii

Before: KOZINSKI, HAWKINS, and BEA, Circuit Judges.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Matthew Beckstrand appeals the district court’s grant of summary judgment

in favor of Thomas Read and Nettie Simmons. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1. The district court did not err in granting Read and Simmons’ motion for

summary judgment on statute of limitations grounds. Hawaii’s two-year statute of

limitations for personal injury actions applies to Beckstrand’s claims under 42

U.S.C. § 1983. See Haw. Rev. Stat. § 657-7 (“Actions for the recovery of

compensation for damage or injury to persons or property shall be instituted within

two years after the cause of action accrued . . . .”); Johnson v. California, 207 F.3d
650, 653 (9th Cir. 2000) (“Because § 1983 does not contain a statute of limitations,

federal courts apply the forum state’s statute of limitations for personal injury

claims.”) (citation omitted). Although state law determines the applicable

limitations period, federal law governs when claims under 42 U.S.C. § 1983

accrue. See Wallace v. Kato, 549 U.S. 384, 388 (2007). “Under federal law, ‘a

claim accrues when the plaintiff knows or has reason to know of the injury which

is the basis of the action.’” Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001)

(quoting TwoRivers v. Lewis, 174 F.3d 987, 992 (9th Cir. 1999)). Beckstrand

alleges he was told by Simmons in October 2008 that the Hawaii Department of

Public Safety would not honor the credit for time served that Beckstrand claims he


                                           2
was owed. Beckstrand could have filed an action for declaratory relief as soon as

he learned from Simmons that the Hawaii Department of Public Safety allegedly

miscalculated the end date of his parole. Beckstrand instead filed suit against Read

and Simmons on September 30, 2011. Because Beckstrand filed his suit against

Read and Simmons more than two years after he learned the Hawaii Department of

Public Safety would not honor the credit for time served he claims he was owed,

the applicable statute of limitations bars his claims.

      2. Even if the statute of limitations did not bar Beckstrand’s claims, Read

and Simmons would be entitled to qualified immunity. Read and Simmons

calculated the end date of Beckstrand’s parole in accordance with the Hawaii

statute and Hawaii Supreme Court precedent governing the application of credit for

time served. See Haw. Rev. Stat. § 706-671(3) (2012); State v. March, 11 P.3d
1094, 1099 (Haw. 2000) (“[A] sentence that credits [a defendant] with the time

served for an unrelated offense is illegal because the sentencing court is not

authorized by chapter 706 to grant such a credit.”). “[W]hen a public official acts

in reliance on a duly enacted statute or ordinance, that official is entitled to

qualified immunity.” Cmty. House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 965

(9th Cir. 2010) (quoting Dittman v. California, 191 F.3d 1020, 1027 (9th Cir.

1999)). Although the district court erred in holding that Read and Simmons would


                                            3
not be entitled to qualified immunity, the district court did not err in granting Read

and Simmons’ motion for summary judgment on statute of limitations grounds.

      AFFIRMED.




                                           4